 

BARFRESH FOOD GROUP INC.

2014 EQUITY INCENTIVE PLAN

 

1. PURPOSE. The Barfresh Food Group Inc. 2014 Equity Incentive Plan has two
complementary purposes: (a) to attract and retain outstanding individuals to
serve as officers, employees, directors, consultants and advisors to the Company
and its Affiliates, and (b) to increase stockholder value. The Plan will provide
participants with incentives to increase stockholder value by offering the
opportunity to acquire shares of the Company’s Common Stock or receive monetary
payments based on the value of such Common Stock, on the potentially favorable
terms that this Plan provides.

 

2. EFFECTIVE DATE. The Plan shall become effective upon its adoption by the
Board of Directors of the Company, subject to approval by the stockholders of
the Company within twelve (12) months of the effective date. Any Awards granted
under the Plan prior to such stockholder approval shall be conditioned on such
approval.

 

3. DEFINITIONS. Capitalized terms used in this Plan have the following meanings:

 

(a) “Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by, controls, or is under common control with, the
Company within the meaning of Code Sections 414(b) or (c), provided that, in
applying such provisions, the phrase “at least fifty percent (50%)” shall be
used in place of “at least eighty percent (80%)” each place it appears therein.

 

(b) “Award” means a grant of Options (as defined below), Stock Appreciation
Rights (as defined in Section 3(w) hereof), Performance Shares (as defined in
Section 3(p) hereof), Restricted Stock (as defined in Section 3(s) hereof), or
Restricted Stock Units (as defined in Section 3(t) hereof).

 

(c) “Bankruptcy” shall mean (i) the filing of a voluntary petition under any
bankruptcy or insolvency law, or a petition for the appointment of a receiver or
the making of an assignment for the benefit of creditors, with respect to the
Participant, or (ii) the Participant being subjected involuntarily to such a
petition or assignment or to an attachment or other legal or equitable interest
with respect to the Participant’s assets, which involuntary petition or
assignment or attachment is not discharged within 60 days after its date, and
(iii) the Participant being subject to a transfer of its Issued Shares by
operation of law (including by divorce, even if not insolvent), except by reason
of death.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Change of Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions is satisfied, including, but
not limited to, the signing of documents by all parties and approval by all
regulatory agencies, if required:

 

(i) The stockholders approve a plan of complete liquidation or dissolution of
the Company; or

 

(ii) The consummation of (A) an agreement for the sale or disposition of all or
substantially all of the Company’s assets (other than to an Excluded Person (as
defined below)), or (B) a merger, consolidation or reorganization of the Company
with or involving any other corporation, other than a merger, consolidation or
reorganization that would result in the holders of voting securities of the
Company outstanding immediately prior thereto continuing to hold (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), at least fifty percent (50%) of the combined voting power of
the voting securities of the Company (or such other surviving entity)
outstanding immediately after such merger, consolidation or reorganization.

 

1

 

 

An Excluded Person means: (i) the Company or any of its Affiliates, (ii) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company.

 

Notwithstanding the foregoing, with respect to an Award that is considered
deferred compensation subject to Code Section 409A, if the definition of “Change
of Control” results in the payment of such Award, then such definition shall be
amended to the minimum extent necessary, if at all, so that the definition
satisfies the requirements of a change of control under Code Section 409A.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

 

(g) “Committee” means the Compensation Committee of the Board (or a successor
committee with similar authority) or if no such committee is named by the Board,
than it shall mean the Board.

 

(h) “Common Stock” means the Common Stock of the Company, par value $0.001 per
share.

 

(i) “Company” means Barfresh Food Group Inc., a Delaware corporation, or any
successor thereto.

 

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include any successor provision thereto.

 

(k) “Fair Market Value” means, per Share on a particular date, the value as
determined by the Committee using a reasonable valuation method within the
meaning of Code Section 409A, based on all information in the Company’s
possession at such time, or if applicable, the value as determined by an
independent appraiser selected by the Board or Committee.

 

(l) “Issued Shares” means, collectively, all outstanding Shares issued pursuant
to an Award and all Option Shares.

 

(m) “Option” means the right to purchase Shares at a stated price upon and
during a specified time. “Options” may either be “incentive stock options” which
meet the requirements of Code Section 422, or “nonqualified stock options” which
do not meet the requirements of Code Section 422.

 

2

 

 

(n) “Option Shares” means outstanding Shares that were issued to a Participant
upon the exercise of an Option.

 

(o) “Participant” means an officer or other employee of the Company or its
Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, or a consultant or advisor who provides services
to the Company or its Affiliates, including a non-employee director of the
Board, whom the Committee designates to receive an Award.

 

(p) “Performance Shares” means the right to receive Shares to the extent the
Company, Subsidiary, Affiliate or other business unit and/or Participant
achieves certain goals that the Committee establishes over a period of time the
Committee designates.

 

(q) “Permitted Transferee” means, in connection with a transfer made for bona
fide estate planning purposes, either during a Participant’s lifetime or on
death by will or intestacy, to his or her spouse, child (natural or adopted), or
any other direct lineal descendant of such Participant (or his or her spouse)
(all of the foregoing collectively referred to as “family members”), or any
other relative approved unanimously by the Board of Directors of the Company, or
any custodian or trustee of any trust, partnership or limited liability company
for the benefit of, or the ownership interests of which are owned wholly by,
such Participant or any such family members.

 

(r) “Plan” means this Barfresh Food Group Inc. 2013 Equity Incentive Plan, as
amended from time to time.

 

(s) “Restricted Stock” means Shares that are subject to a risk of forfeiture
and/or restrictions on transfer (including but not limited to stock grants with
the recipient having the right to make an election under Section 83(b) of the
Code), which may lapse upon the achievement or partial achievement of
performance goals during a specified period and/or upon the completion of a
period of service or upon the occurrence of other events, as determined by the
Committee.

 

(t) “Restricted Stock Unit” means the right to receive a Share, or a cash
payment, the amount of which is equal to the Fair Market Value of a Share, which
is subject to a risk of forfeiture which may lapse upon the achievement or
partial achievement of performance goals during a specified period and/or upon
the completion of a period of service or upon the occurrence of other events, as
determined by the Committee.

 

(u) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

 

(v) “Share” means a share of Common Stock.

 

(w) “Stock Appreciation Right” or “SAR” means the right of a Participant to
receive cash, and/or Shares with a Fair Market Value, equal to the excess of the
Fair Market Value of a Share over the grant price.

 

(x) “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations (other than the last
corporation in the chain) owns stock possessing more than fifty percent (50%) of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

3

 

 

(y) “10% Owner-Employee” means an employee who, at the time an incentive stock
option is granted, owns (directly or indirectly, within the meaning of Code
Section 424(d)) more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Subsidiary.

 

4. ADMINISTRATION.

 

(a) Committee Administration. The Committee has full authority to administer
this Plan, including the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan into effect, and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
actions or determinations of the Committee are made in its sole discretion and
will be final and binding on any person with an interest therein. If at any time
the Committee is not in existence, the Board shall administer the Plan and
references to the Committee in the Plan shall mean the Board.

 

(b) Delegation to Committees or Officers. To the extent applicable law permits,
the Board may delegate to another committee of the Board or to one or more
officers of the Company, or the Committee may delegate to a sub-committee, any
or all of the authority and responsibility of the Committee. If the Board or
Committee has made such a delegation, then all references to the Committee in
this Plan include such committee, sub-committee or one or more officers to the
extent of such delegation.

 

(c) No Liability. No member of the Committee, and no individual or officer to
whom a delegation under subsection (b) has been made, will be liable for any act
done, or determination made, by the individual in good faith with respect to the
Plan or any Award. The Company will indemnify and hold harmless such individual
to the maximum extent that the law and the Company’s bylaws permit.

 

5. DISCRETIONARY GRANTS OF AWARDS. Subject to the terms of this Plan, the
Committee has full power and authority to: (a) designate from time to time the
Participants to receive Awards under this Plan; (b) determine the type or types
of Awards to be granted to each Participant; (c) determine the number of Shares
with respect to which an Award relates; and (d) determine any terms and
conditions of any Award including but not limited to permitting the delivery to
the Company of Shares or the relinquishment of an appropriate number of vested
Shares under an exercisable Option in satisfaction of part of all of the
exercise price of, or withholding taxes with respect to, an Award. Awards may be
granted either alone or in addition to, in tandem with, or in substitution for
any other Award (or any other award granted under another plan of the Company or
any Affiliate). The Committee’s designation of a Participant in any year will
not require the Committee to designate such person to receive an Award in any
other year.

 

4

 

 

6. SHARES RESERVED UNDER THIS PLAN.

 

(a) Plan Reserve. An aggregate of nine million (9,000,000) Shares are reserved
for issuance under this Plan, all of which may be issued as any form of Award.

 

(b) Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares or payment of cash
under the Award, then the Shares subject to or reserved for in respect of such
Award, or the Shares to which such Award relates, may again be used for new
Awards as determined under subsection (a), including issuance pursuant to
incentive stock options. If Shares are delivered to (or withheld by) the Company
in payment of the exercise price or withholding taxes of an Award, then such
Shares may be used for new Awards under this Plan as determined under subsection
(a), including issuance pursuant to incentive stock options. If Shares are
issued under any Award and the Company subsequently reacquires them pursuant to
rights reserved upon the issuance of the Shares, then such Shares may be used
for new Awards under this Plan as determined under subsection (a), but excluding
issuance pursuant to incentive stock options.

 

7. OPTIONS. Subject to the terms of this Plan, the Committee will determine all
terms and conditions of each Option, including but not limited to:

 

(a) Whether the Option is an incentive stock option or a nonqualified stock
option; provided that in the case of an incentive stock option, if the aggregate
Fair Market Value (determined at the time of grant) of the Shares with respect
to which such option and all other incentive stock options issued under this
Plan (and under all other incentive stock option plans of the Company or any
Affiliate that is required to be included under Code Section 422) are first
exercisable by the Participant during any calendar year exceeds $100,000, such
Option automatically shall be treated as a nonqualified stock option to the
extent this limit is exceeded. Only employees of the Company or a Subsidiary are
eligible to be granted incentive stock options;

 

(b) The number of Shares subject to the Option;

 

(c) The exercise price per Share, which may not be less than the Fair Market
Value of a Share as determined on the date of grant; provided that an incentive
stock option granted to a 10% Owner-Employee must have an exercise price that is
at least one hundred ten percent (110%) of the Fair Market Value of a Share on
the date of grant;

 

(d) The terms and conditions of exercise; and

 

(e) The termination date, except that each Option must terminate no later than
the tenth (10th) anniversary of the date of grant and each incentive stock
option granted to any 10% Owner-Employee must terminate no later than the fifth
(5th) anniversary of the date of grant.

 

In all other respects, the terms of any incentive stock option should comply
with the provisions of Code Section 422 except to the extent the Committee
determines otherwise.

 

8. STOCK APPRECIATION RIGHTS. Subject to the terms of this Plan, the Committee
will determine all terms and conditions of each SAR, including but not limited
to:

 

(a) The number of Shares to which the SAR relates;

 

5

 

 

(b) The grant price, provided that the grant price shall not be less than the
Fair Market Value of the Shares subject to the SAR as determined on the date of
grant;

 

(c) The terms and conditions of exercise or maturity;

 

(d) The term, provided that an SAR must terminate no later than the tenth (10th)
anniversary of the date of grant; and

 

(e) Whether the SAR will be settled in cash, Shares or a combination thereof.

 

9. PERFORMANCE SHARE AWARDS. Subject to the terms of this Plan, the Committee
will determine all terms and conditions of each Performance Share Award,
including but not limited to:

 

(a) The number of Shares to which the Performance Share Award relates;

 

(b) The terms and conditions of each Award, including, without limitation, the
selection of the performance goals that must be achieved for the Participant to
realize all or a portion of the benefit provided under the Award; and

 

(c) Whether all or a portion of the Shares subject to the Award will be issued
to the Participant, without regard to whether the performance goals have been
attained, in the event of the Participant’s death, disability, retirement or
other circumstance.

 

10. RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS. Subject to the terms of
this Plan, the Committee will determine all terms and conditions of each award
of Restricted Stock or Restricted Stock Units, including but not limited to:

 

(a) The number of Shares or Restricted Stock Units to which such Award relates;

 

(b) The period of time over which, and/or the criteria or conditions that must
be satisfied so that, the risk of forfeiture and/or restrictions on transfer
imposed on the Restricted Stock or Restricted Stock Units will lapse;

 

(c) Whether all or a portion of the Restricted Shares or Restricted Stock Units
will be released from a right of repurchase and/or be paid to the Participant in
the event of the Participant’s death, disability, retirement or other
circumstance;

 

(d) With respect to awards of Restricted Stock, the manner of registration of
certificates for such Shares, and whether to hold such Shares in escrow pending
lapse of the risk of forfeiture, right of repurchase and/or restrictions on
transfer or to issue such Shares with an appropriate legend referring to such
restrictions;

 

(e) With respect to awards of Restricted Stock, whether dividends paid with
respect to such Shares will be immediately paid or held in escrow or otherwise
deferred and whether such dividends shall be subject to the same terms and
conditions as the Award to which they relate; and

 

6

 

 

(f) With respect to awards of Restricted Stock Units, whether to credit dividend
equivalent units equal to the amount of dividends paid on a Share and whether
such dividend equivalent units shall be subject to the same terms and conditions
as the Award to which they relate.

 

11. TRANSFERABILITY. Except as set forth in Section 15 hereof, each award
granted under this plan is not transferable other than by will or the laws of
descent and distribution, or to a revocable trust, or as permitted by Rule 701
of the Securities Act.

 

12. TERMINATION AND AMENDMENT.

 

(a) Term. Subject to the right of the Board or Committee to terminate the Plan
earlier pursuant to Section 12(b), the Plan shall terminate on, and no Awards
may be granted after the tenth (10th) anniversary of the Plan’s effective date.

 

(b) Termination and Amendment. The Board or Committee may amend, alter, suspend,
discontinue or terminate this Plan at any time, provided that:

 

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (a) action of the Board, (b) applicable
corporate law, or (c) any other applicable law or rule of a self-regulatory
organization;

 

(ii) stockholders must approve any of the following Plan amendments: (a) an
amendment to materially increase any number of Shares specified in Section 6(a)
(except as permitted by Section 14(a)) or expand the class of individuals
eligible to receive an Award to the extent required by the Code, the Company’s
bylaws or any other applicable law, (b) any other amendment if required by
applicable law or the rules of any self-regulatory organization, or (c) an
amendment that would diminish the protections afforded by Section 12(e);
provided, that such stockholder approval may be obtained within 12 months of the
approval of such amendment by the Board or Committee.

 

(c) Amendment, Modification or Cancellation of Awards. Except as provided in
subsection (e) and subject to the restrictions of this Plan, the Committee may
modify or amend an Award or waive any restrictions or conditions applicable to
an Award (including relating to the exercise, vesting or payment thereof), and
the Committee may modify the terms and conditions applicable to any Award
(including the terms of the Plan), and the Committee may cancel any Award,
provided that the Participant (or any other person as may then have an interest
in such Award as a result of the Participant’s death or the transfer of an
Award) must consent in writing if any such action would adversely affect the
rights of the Participant (or other interested party) under such Award.
Notwithstanding the foregoing, the Committee need not obtain Participant (or
other interested party) consent for the amendment, modification or cancellation
of an Award pursuant to the provisions of Section 14(a), or the amendment or
modification of an Award to the extent deemed necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded, or to preserve favorable accounting
treatment of any Award for the Company.

 

(d) Survival of Committee Authority and Awards. Notwithstanding the foregoing,
the authority of the Committee to administer this Plan and modify or amend an
Award, and the authority of the Board or Committee to amend this Plan, shall
extend beyond the date of this Plan’s termination. In addition, termination of
this Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in full force
and effect after termination of this Plan except as they may lapse or be
terminated by their own terms and conditions.

 

7

 

 

(e) Repricing Prohibited. Notwithstanding anything in this Plan to the contrary,
neither the Committee nor any other person may decrease the exercise price of
any Option or the grant price of any SAR nor take any action that would result
in a deemed decrease of the exercise price or grant price of an Option or SAR
under Code Section 409A, after the date of grant, except in accordance with
Section 1.409A-1(b)(5)(v)(D) of the Treasury Regulations (26 C.F.R.), or in
connection with a transaction which is considered the grant of a new Option or
SAR for purposes of Section 409A of the Code, provided that the new exercise
price or grant price is not less than the Fair Market Value of a Share on the
new grant date.

 

(f) Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Committee may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Committee approves for purposes of using this Plan in a foreign country will
not affect the terms of this Plan for any other country.

 

13. TAXES.

 

(a) Withholding. In the event the Company or any Affiliate is required to
withhold any foreign, Federal, state or local taxes or other amounts in respect
of any income recognized by a Participant as a result of the grant, vesting,
payment or settlement of an Award or disposition of any Shares acquired under an
Award, the Company may deduct (or require an Affiliate to deduct) from any
payments of any kind otherwise due the Participant cash, or with the consent of
the Committee, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts required to be
withheld. If Shares are deliverable upon exercise or payment of an Award, the
Committee may permit a Participant to satisfy all or a portion of the foreign,
Federal, state and local withholding tax obligations arising in connection with
such Award by electing to (a) have the Company withhold Shares otherwise
issuable under the Award, (b) tender back Shares received in connection with
such Award, or (c) deliver other previously owned Shares; provided that the
amount to be withheld may not exceed the total minimum foreign, federal, state
and local tax withholding obligations associated with the transaction to the
extent needed for the Company to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Company requires. In
any case, the Company may defer making payment or delivery under any Award if
any such tax may be pending unless and until indemnified to its satisfaction.

 

(b) No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Participant or any other person with an
interest in an Award that any Award intended to be exempt from Code Section 409A
shall be so exempt, nor that any Award intended to comply with Code Section 409A
shall so comply, nor that any Award designated as an incentive stock option
within the meaning of Code Section 422 qualifies as such, and neither the
Company nor any Affiliate shall indemnify, defend or hold harmless any
individual with respect to the tax consequences of any such failure.

 

8

 

 

14. ADJUSTMENT PROVISIONS; CHANGE OF CONTROL.

 

(a) Adjustment of Shares. If (i) the Company shall at any time be involved in a
merger or other transaction in which the Shares are changed or exchanged; (ii)
the Company shall subdivide or combine the Shares or the Company shall declare a
dividend payable in Shares, other securities or other property; (iii) the
Company shall effect a cash dividend the amount of which, on a per Share basis,
exceeds ten percent (10%) of the Fair Market Value of a Share at the time the
dividend is declared, or the Company shall effect any other dividend or other
distribution on the Shares in the form of cash, or a repurchase of Shares, that
the Committee determines by resolution is special or extraordinary in nature or
that is in connection with a transaction that is a recapitalization or
reorganization involving the Shares; or (iv) any other event shall occur, which,
in the case of this subsection (iv), in the judgment of the Committee
necessitates an adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, then, in each
case, the Committee shall, in such manner as it may deem equitable, adjust any
or all of: (w) the number and type of Shares subject to this Plan (including the
number and type of Shares that may be issued pursuant to incentive stock
options), (x) the number and type of Shares subject to outstanding Awards, (y)
the grant, purchase, or exercise price with respect to any Award, and (z) the
performance goals established under any Award.

 

(i) In any such case, the Committee may also make provision for a cash payment,
in an amount determined by the Committee, to the holder of an outstanding Award
in exchange for the cancellation of all or a portion of the Award (without the
consent of the holder of an Award), effective at such time as the Committee
specifies (which may be the time such transaction or event is effective);
provided that any such adjustment to an Award that is exempt from Code Section
409A shall be made in a manner that permits the Award to continue to be so
exempt, and any adjustment to an Award that is subject to Code Section 409A
shall be made in a manner that complies with the provisions thereof. However,
with respect to Awards of incentive stock options, no such adjustment may be
authorized to the extent that such authority would cause this Plan to violate
Code Section 422(b). Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number.

 

(ii) Without limitation, in the event of any reorganization, merger,
consolidation, combination or other similar corporate transaction or event,
whether or not constituting a Change of Control, other than any such transaction
in which the Company is the continuing corporation and in which the outstanding
Common Stock is not being converted into or exchanged for different securities,
cash or other property, or any combination thereof, the Committee may provide
that awards, without limitation, will be assumed by the surviving corporation or
its parent, will have the vesting accelerated or will be cancelled with or
without consideration, in all cases without the consent of the Participant.

 

9

 

 

(iii) Notwithstanding the foregoing, in the case of a stock dividend (other than
a stock dividend declared in lieu of an ordinary cash dividend) or subdivision
or combination of the Shares (including a reverse stock split), adjustments
contemplated by this subsection that are proportionate shall nevertheless
automatically be made as of the date of such stock dividend or subdivision or
combination of the Shares.

 

(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the cancellation, with
or without consideration, issuance, assumption or acceleration of vesting of
awards upon such terms and conditions as it may deem appropriate, in all cases
without the consent of the Participant.

 

(c) Change of Control. Upon a Change of Control, the Committee may, in its
discretion, determine that any or all outstanding Awards held by Participants
who are then in the employ or service of the Company or any Affiliate shall vest
or be deemed to have been earned in full, and:

 

(i) If the successor or surviving corporation (or parent thereof) so agrees, all
outstanding Awards shall be assumed, or replaced with the same type of award
with similar terms and conditions, by the successor or surviving corporation (or
parent thereof) in the Change of Control. If applicable, each Award which is
assumed by the successor or surviving corporation (or parent thereof) shall be
appropriately adjusted, immediately after such Change of Control, to apply to
the number and class of securities which would have been issuable to the
Participant upon the consummation of such Change of Control had the Award been
exercised or vested immediately prior to such Change of Control, and such other
appropriate adjustments in the terms and conditions of the Award shall be made.

 

(ii) If the provisions of paragraph (i) do not apply, then all outstanding
Awards shall be cancelled as of the date of the Change of Control and, at the
option of the Committee, may be exchanged for a payment in cash and/or Shares
(which may include shares or other securities of any surviving or successor
entity or the purchasing entity or any parent thereof) equal to:

 

(1) In the case of an Option or SAR, the excess of the Fair Market Value of the
Shares on the date of the Change of Control covered by the vested portion of the
Option or SAR that has not been exercised over the exercise or grant price of
such Shares under the Award;

 

(2) In the case of Restricted Stock Units, the Fair Market Value of a Share on
the date of the Change of Control multiplied by the number of vested units,
unless otherwise provided in the Award agreement and subject to the repurchase
right set forth in Section 15 hereof; and

 

10

 

 

(3) In the case of a Performance Share Award, the Fair Market Value of a Share
on the date of the Change of Control multiplied by the number of earned Shares.

 

(d) Parachute Payment Limitation.

 

(i) Except as may be set forth in a written agreement by and between the Company
and the holder of an Award, in the event that the Company’s auditors determine
that any payment or transfer by the Company under the Plan to or for the benefit
of a Participant (a “Payment”) would be nondeductible by the Company for federal
income tax purposes because of the provisions concerning “excess parachute
payments” in Code Section 280G, then the aggregate present value of all Payments
shall be reduced (but not below zero) to the Reduced Amount (defined herein).
For purposes of this Section 14(d), the “Reduced Amount” shall be the amount,
expressed as a present value, which maximizes the aggregate present value of the
Payments without causing any Payment to be nondeductible by the Company because
of Code Section 280G.

 

(ii) If the Company’s auditors determine that any Payment would be nondeductible
by the Company because of Code Section 280G, then the Company shall promptly
give the Participant notice to that effect and a copy of the detailed
calculation thereof and of the Reduced Amount, and the Participant may then
elect, in his or her sole discretion, which and how much of the Payments shall
be eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall advise the Company in
writing of his or her election within ten (10) days of receipt of notice. If no
such election is made by the Participant within such ten (10) day period, then
the Company may elect which and how much of the Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Payments equals the Reduced Amount) and shall notify the Participant promptly of
such election. For purposes of this Section 14(d), present value shall be
determined in accordance with Code Section 280G(d)(4). All determinations made
by the Company’s auditors under this Section 14(d) shall be binding upon the
Company and the Participant and shall be made within sixty (60) days of the date
when a Payment becomes payable or transferable. As promptly as practicable
following such determination and the elections hereunder, the Company shall pay
or transfer to or for the benefit of the Participant such amounts as are then
due to him or her under the Plan and shall promptly pay or transfer to or for
the benefit of the Participant in the future such amounts as become due to him
or her under the Plan.

 

(iii) Except to the extent such payment was made in connection with a Change of
Control, as a result of uncertainty in the application of Code Section 280G at
the time of an initial determination by the Company’s auditors hereunder, it is
possible that Payments will have been made by the Company that should not have
been made (an “Overpayment”) or that additional Payments that will not have been
made by the Company could have been made (an “Underpayment”), consistent in each
case with the calculation of the Reduced Amount hereunder. In the event that the
Company’s auditors, based upon the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant that the auditors believe
has a high probability of success, determine that an Overpayment has been made,
such Overpayment shall be treated for all purposes as a loan to the Participant
which he or she shall repay to the Company, together with interest at the
applicable federal rate provided in Code Section 7872(f)(2); provided, however,
that no amount shall be payable by the Participant to the Company if and to the
extent that such payment would not reduce the amount subject to taxation under
Code Section 4999. In the event that the auditors determine that an Underpayment
has occurred, such Underpayment shall promptly be paid or transferred by the
Company to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in Code Section 7872(f)(2).

 

11

 

 

(iv) For purposes of this Section 14(d), the term “Company” shall include
affiliated corporations to the extent determined by the auditors in accordance
with Code Section 280G(d)(5).

 

15. STOCK TRANSFER RESTRICTIONS.

 

(a) Restriction on Transfer of Options. No Option shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and all Options shall be exercisable, during the Participant’s lifetime, only by
the Participant, or by the Participant’s legal representative or guardian in the
event of the Participant’s incapacity. The Participant may elect to designate a
beneficiary by providing written notice of the name of such beneficiary to the
Company, and may revoke or change such designation at any time by filing written
notice of revocation or change with the Company, and any such beneficiary may
exercise the Participant’s Option in the event of the Participant’s death to the
extent provided herein. If the Participant does not designate a beneficiary, or
if the designated beneficiary predeceases the Participant, the legal
representative of the Participant may exercise the Option in the event of the
Participant’s death to the extent provided herein. Notwithstanding the
foregoing, the Committee, in its sole discretion, may provide in the Award
agreement regarding a given Option that the Participant may transfer, without
consideration for the transfer, his or her Options to members of his or her
immediate family, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Option.

 

(b) Issued Shares. No Issued Shares shall be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of or
encumbered, whether voluntarily or by operation of law, unless such transfer is
in compliance with the terms of the applicable Award, all applicable securities
laws (including, without limitation, the Securities Act and the Exchange Act),
and with the terms and conditions of this Section 15. In connection with any
proposed transfer, the Committee may require the transferor to provide at the
transferor’s own expense an opinion of counsel to the transferor and the
Company, satisfactory to the Committee that such transfer is in compliance with
all foreign, federal and state securities laws (including, without limitation,
the Securities Act). Any attempted disposition of Issued Shares not in
accordance with the terms and conditions of this Section 15 shall be null and
void, and the Company shall not reflect on its records any change in record
ownership of any Issued Shares as a result of any such disposition, shall
otherwise refuse to recognize any such disposition and shall not in any way give
effect to any such disposition of Issued Shares.

 

12

 

 

(c) Legends. The Company may cause a legend or legends to be put on any
certificates for shares to make appropriate references to any applicable legal
restrictions on transfer.

 

(d) Adjustments for Changes in Capital Structure. If, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the outstanding Shares of the
Company, the outstanding Shares are increased or decreased or are exchanged for
a different number or kind of shares of the Company’s stock, the restrictions
contained in this Section 15 shall apply with equal force to additional and/or
substitute securities, if any, received by Participant in exchange for, or by
virtue of his or her ownership of, Issued Shares.

 

16. MISCELLANEOUS.

 

(a) Other Terms and Conditions. The grant of any Award under this Plan may also
be subject to other provisions (whether or not applicable to the Award awarded
to any other Participant) as the Committee determines appropriate, subject to
any limitations imposed in the Plan.

 

(b) Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

 

(c) Employment or Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a consultant or director.
Unless determined otherwise by the Committee, for purposes of the Plan and all
Awards, the following rules shall apply:

 

(i) a Participant who transfers employment between the Company and any
Affiliate, or between Affiliates, will not be considered to have terminated
employment;

 

(ii) a Participant who ceases to be a consultant, advisor or non-employee
director because he or she becomes an employee of the Company or an Affiliate
shall not be considered to have ceased service with respect to any Award until
such Participant’s termination of employment with the Company and its
Affiliates;

 

(iii) a Participant who ceases to be employed by the Company or an Affiliate of
the Company and immediately thereafter becomes a non-employee director of the
Company or any Affiliate, or a consultant to the Company or any Affiliate, shall
not be considered to have terminated employment until such Participant’s service
as a director of, or consultant to, the Company and its Affiliates has ceased;
and

 

(iv) a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate of the Company.

 

13

 

 

Notwithstanding the foregoing, with respect to an Award subject to Code Section
409A, a Participant shall be considered to have terminated employment (where
termination of employment triggers payment of the Award) upon the date of his
separation from service within the meaning of Code Section 409A.

 

(d) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Committee may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

 

(e) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant. To the extent any person holds any rights by virtue
of an Award granted under this Plan, such rights are no greater than the rights
of the Company’s general unsecured creditors.

 

(f) Requirements of Law. The granting of Awards under this Plan and the issuance
of Shares in connection with an Award are subject to all applicable laws, rules
and regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required. Notwithstanding any other provision of
this Plan or any award agreement, the Company has no liability to deliver any
Shares under this Plan or make any payment unless such delivery or payment would
comply with all applicable laws and the applicable requirements of any
securities exchange or similar entity. In such event, the Company may substitute
cash for any Share(s) otherwise deliverable hereunder without the consent of the
Participant or any other person.

 

(g) Governing Law. This Plan, and all agreements under this Plan, shall be
construed in accordance with and governed by the laws of the State of New York,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be brought and determined in a court sitting in
the State of New York, New York County.

 

(h) Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any Award agreement, must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.

 

(i) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and the Plan is not to be construed with reference
to such titles.

 

(j) Severability. If any provision of this Plan or any award agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any award agreement or any Award, then such provision should be construed
or deemed amended to conform to applicable laws, or if it cannot be so construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of this Plan, award agreement or Award, then such provision
should be stricken as to such jurisdiction, person or Award, and the remainder
of this Plan, such award agreement and such Award will remain in full force and
effect.

 

[Remainder of page intentionally left blank]

 

14

 

 

C E R T I F I C A T I O N

 

On behalf of the Company, the undersigned hereby certifies that this Barfresh
Food Group Inc. 2013 Equity Incentive Plan has been approved by the Board of
Directors and stockholders of the Company as of October __, 2013.

 

  BARFRESH FOOD GROUP INC.         By:   Name: Riccardo Delle Coste   Title:
Chief Executive Officer/Director

 



15

 

 

